Case 1:19-cr-00006-AT Document 137 Filed 07/16/20 Page 1 of 3
             Case 1:19-cr-00006-AT Document 137 Filed 07/16/20 Page 2 of 3




other relevant law, conduct the matter by . . . video and, if applicable, whether the Defendant

consents to appearance in that manner.” Rule 2(B) of the Court’s Emergency Individual Rules

(emphasis added).

       II.     Instructions

       The conference shall proceed via videoconference using the CourtCall platform on July 23,

2020, at 9:00 a.m. As requested, defense counsel will be given an opportunity to speak with the

Defendant by telephone for fifteen minutes before the proceeding begins (i.e., at 8:45 a.m.); defense

counsel should make sure to answer the telephone number that defense counsel previously provided

to chambers at that time.

       To optimize the quality of the video feed, only the Court, the Defendant, defense counsel, and

counsel for the Government will appear by video for the proceeding; all others will participate by

telephone. Due to the limited capacity of the CourtCall system, only one counsel per party may

participate. Co-counsel, members of the press, and the public may access the audio feed of the

conference by calling 855-268-7844 and using access code 32091812# and PIN 9921299#.

       In advance of the conference, chambers will email the parties with further information on how

to access the conference. Those participating by video will be provided a link to be pasted into their

browser. The link is non-transferrable and can be used by only one person; further, it should be

used only at the time of the conference because using it earlier could result in disruptions to other

proceedings.

       To optimize use of the CourtCall technology, all those participating by video should:

             1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do not
                use Internet Explorer.
             2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned as
                close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals may
                cause delays or dropped feeds.)
             3. Minimize the number of others using the same WiFi router during the conference.
           Case 1:19-cr-00006-AT Document 137 Filed 07/16/20 Page 3 of 3




       Further, all participants must identify themselves every time they speak, spell any proper

names for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call (215) 861-0674 and use access code 5598827.

       SO ORDERED.

Dated: July 16, 2020
       New York, New York
